DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 and 19-27 have been presented for examination based on the application filed on 7/27/2021.
Correction to the specification & Abstract is noted and entered. 
Rejection for claims 1-27 rejected under 35 U.S.C. 101 is withdrawn in view of MPEP 2106.04(a)(2)III C and amendments to the claim 1, 26 and 27.
Claims 19 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-14, 17, 19, 20-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiwari et al (US PGPUB No. 20180075168), in view of Tierney et al (US PGPUB No. 20180276319), further in view of Mair (USPGPUB No. 20190188477).
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, in view of Mair, further in view of Dharmalingam; Vinoth et al (USPGPUB No. 20160239199).
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, in view of Mair, further in view of Rom; Shay et al (USPGPUB No. 20200082633).
This action is made final.

Response to Arguments
As indicated earlier the rejection under 35 USC 101 is withdrawn as the use of machine learning cannot be practically be performed in human mind and therefore is not considered to be mental process (MPEP 2106.04(a)(2)III).
(Argument 1) Applicant has argued in Remarks Pg.:

    PNG
    media_image1.png
    403
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    85
    660
    media_image2.png
    Greyscale


(Response 1) While applicant has alleged that examiner has mapped “optimizing technical specification” to “lookup in database…”, applicant has not clarified in claim/specification/arguments what is meant by optimization sufficiently enough over the prior art. Current amendment states “optimizing technical specifications that identify attributes of equipment” --- where lookup in the database also identify additional attributes as they are evaluated against the user requirements. Tiwari is silent on initial determination methodology (e.g. the claimed machine learning) which is taught in Mair as object mapping and new grounds of rejection are presented in light of this amendment below. No new arguments are made for the independent claims 26-27 or the remaining dependent claims. Examiner respectfully maintains the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "wherein the plurality of simulations includes a series of simulations”.  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites “optimizinq technical specifications that identify attributes of equipment, wherein the optimizing includes at least one of using a trained machine learning algorithm or running a plurality of simulations”. If the “a trained machine learning algorithm” option is selected as the alternate then the dependent claim 19 does not antecedent basis for “the plurality of simulations”, making the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-14, 17,  19, 20-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiwari et al (US PGPUB No. 20180075168), in view of Tierney et al (US PGPUB No. 20180276319), further in view of Mair (USPGPUB No. 20190188477).
Regarding Claims 1, 26 and 27 (Updated 8/11/21)
Tiwari teaches a structural design system for selecting equipment for use in buildings (Tiwari: Fig.2J & 2K [0197]-[0199], Fig. 5I [0350]-[0351]), the system comprising: at least one processor  (Tiwari :[0079])) configured to/a computer-implemented structural design method (Tiwari: [0079]-[0081]) /a non-transitory computer readable medium comprising instructions that, when executed by at least one processor (Tiwari: [0079]), cause the at least one processor to execute operations enabling a structural design method for selecting equipment for use in buildings, the operations comprising: receive a floor plan demarcating contours of a room (Tiwari:[0259]-[0260] Fig.7B-7C, Also see [0087][0092][0093][0096] [0115][0165] for various details on the room; [0125] contour as room layout, created using the mapping module 302 as at least in [0096]-[0097] showing example with at least two adjacent rooms.[0260] designation of various rooms) ; receive a selection of at least one functional requirement or equipment specification associated with the room (Tiwari: See user functional requirements in [0267][0246] & [0117]; [0260] walls & hardware components associated with different room types, inner and outer walls) ;  (Tiwari: Fig.2J-2K [0197]-[0199] showing placement based analysis to obtain the best solution; In another embodiment - [0315]-[0323], selecting technical specification of the RF system components and also the wall components [0260]-[0288], also see [0121]-[0151] [0119] [0124]); optimizinq technical specifications  (Tiwari: [00116]-[0119]) that identify attributes of equipment (Tiwari: [00118]-[0119] selects the component/equipment based on user requirements, where “the system 100 automatically selects components from a manufacturer's database, which are able to meet the user requirements and are appropriate for the building….For each component, the system 100 also evaluates the parameters such as coverage (radial range, angular range), detection performance (e.g. detection probability), accuracy, battery life, wireless connectivity, false alarm likelihood, false alarm probability, and the like. Constraints on placement of components such as, compatibility of doors and windows and possible constraints on the location are also reviewed prior to selecting the components.” --- these are all the technical specification system optimizes based on user requirements (equivalent to functional requirement or equipment specification claimed above) that would be required to make the equipment selection based on what is available (e.g. from manufacturer’s database)), wherein the optimizing includes at least one of using a trained machine learning algorithm  (Tiwari : [0110]) or running a plurality of simulations; identifying equipment in a database based on the optimized technical specifications (Tiwari: [0118]-[0019]) ; and determining equipment placement locations for the identified equipment in the plurality of solutions (Tiwari: [0121]-[0128] at least in [0128] “… In another embodiment, mounting areas for all possible placement of windows are intersected with each other to find out which combination of intersections provides the best solution in terms of number of required sensors to protect all the available items in the room….”) ; receive a selection of a solution from the plurality of solutions, wherein the selected solution includes a particular one of the  equipment placement location (Tiwari: Fig.2J-2K [0197]-[0207][0121]-[0128]) ; receive instructions to vary the particular equipment placement location (Tiwari: [0207] manual placement of equipment/component; also as in Fig.2B element 228; [0121]-[0128] plurality of solutions) ; based on the instructions to vary the particular equipment placement location (Tiwari: [0207]; [0150] iterative approach; [0121]-[0128] plurality of solutions); and display the updated solution (Tiwari: Fig.2B element 229 sensor coverage visualization).
Tiwari does not specifically teach to generatively analyze.
Tierney teaches to generatively analyze the room to obtain a plurality of solutions that at least partially conform to the at least one functional requirement (mapped to BIM regenerative design rules) or equipment specification (mapped to PIM generative design rules) (Tierney: Fig.5 & [0047] at least, where the generative analysis is performed on generative design rules present on the selected building product present in the building information model (BIM) representing the claimed floor plan, and  generative design rules present on the selected building product present in the products information model (PIM) representing the available for use in BIM). The solution for placement taught in Tiwari is also addressed in the Tierney as PIM generative design rules and BIM generative design rules associated with location of installation (Tierney: Fig.4 [0035]).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Tierney to Tiwari to use generative design rules associated with products so they can actually be manufactured, transported and installed for the respective products selected in the BIM/floor plan. The motivation to combine would have been that Tierney automatically increases the level of detail, identifying the best product replacement for the generic product present in the BIM by accounting for the 
Tiwari and Tierney do not explicitly teach optimizing technical specifications that identify attributes of equipment, wherein the optimizing includes at least one of using a trained machine learning algorithm or running a plurality of simulations.
Mair teach optimizing technical specifications that identify attributes of equipment, wherein the optimizing includes at least one of using a trained machine learning algorithm or running a plurality of simulations (Mair: [0026]-[0027] annotated below teaches 
[0026] The object mapping engine 120 receives the mapping 115 of the property, the image data, and the LIDAR data. Based on the received information, the object mapping engine 120 generates an object mapping 125 of the property. The object mapping 125 of the property is similar to the mapping 115 of the property, except that the object mapping 125 includes a plurality of object labels. The object labels each identify a portion of the mapping 115 as corresponding to a particular object, as well as a location of the particular object within the mapping 115 of the property. [this is considered as optimizing the technical specification of attributes (what is this object?, where is it located?) of the object with the object mapping engine 120] The object labels are determined based on identifying objects using the image data, the LIDAR data, or a combination of both, received by the object mapping engine 120.
[0056] In some implementations, the object mapping engine 220 may include an artificial neural network [this is considered as machine learning implementation of object mapping engine 120], such as a deep convolutional neural network that is configured to identify objects from the images 245 or additional sensor data 225, or of identifying objects from the mapping 215 of the property. The artificial neural network may also be capable of mapping the identified objects to appropriate areas of the property to generate the object mapping 225.
Specifically here the teaching from Mair is that it teaches identifying the component/equipment and its details as object mapping, based on artificial neural networks/machine learning [0004] which can be further optimized as specific component selection as disclosed in Tiwari [0118]-[0019] above; further object 
[0051] The object recognition engine may consider other information in identifying objects. For example, the object recognition engine may consider the likely positioning of a particular object within a room, such that an object that resembles both a table and cabinet but that is attached to the ceiling will be identified as a cabinet, since it is unlikely that a table would be attached to the ceiling. The object recognition engine may also consider the proximity of other identified objects when identifying objects. For example, an object that could be identified as either a television or a microwave but that is positioned near an object identified as a refrigerator may be identified as a microwave, because it is more likely for a microwave to be near a refrigerator than a television. Other methods of object identification may also be implemented by the object recognition engine. 
)
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mair to Tiwari to know exactly how to extract & parse information from mapping (as in Tiwari: [0011]-[0013]) to make the floor plan semantically rich demarcating the zones and objects contained within. The motivation to combine would have been that Mair teaches various method for object recognition which is used in semantic zone mapping using an artificial neural network, such as a deep convolutional neural network that is configured to identify objects from the images ([0059]) hereby further contributing to the teachings of Tiwari ([0165]). Further Tiwari and Mair are analogous art in the mapping of the properties in the 3D representation of building/floorplan/property data (Tiwari: [0011]-[0013], [0095]-[0015], Abstract, Mair: Abstract).
Regarding Claim 2
Tiwari teaches wherein the at least one processor is further configured to rate the plurality of solutions and to present an associated rating to a user (Tiwari: .
Regarding Claim 3
Tiwari teaches wherein display includes a performance visualization (Tiwari: Fig.2B [0130]; Fig.2H[0140][0142]; Fig.2J).
Regarding Claim 4 
Tiwari teaches wherein the performance visualization is automatically updated based on the instructions to vary the particular equipment placement location (Tiwari: [0270], Fig. Fig.2B [0130] “… Once the system 100 determines the preferred locations of each component based on type, the system 100 automatically determines the optimal mounting location (i.e. ceiling, wall, corner, etc.) and orientation within a room for a given component and dynamically visualizes the coverage realized for the component on the floor plan….”, Also See [0142]).
Regarding Claim 5
Tiwari teaches wherein the plurality of solutions includes an equipment model (Tiwari: [0337] as SKU; Also see Fig.2J showing two equipment configurations for room 1, [0130][0131] and manufacturer’s specification (which includes characteristics of device) [0267]-[0279]; Also See Fig.2E).
Regarding Claim 6 
Tiwari teaches wherein receiving instructions to vary the equipment placement location further includes receiving wherein the at least one processor is further configured to receive instructions  (Tiwari : [0249]-[0251] Fig.1A showing processor for performance analysis) to vary the equipment model, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the equipment model  (Tiwari: [0197]-[0207] shows the perfoming analysis based on placement and is iterative in nature [0150]).
Tierney teaches regenerative analysis (Tierney: Fig.5 & [0047]) as mapped to BIM regenerative design rules.
Regarding Claim 7 
Tiwari teaches wherein the plurality of solutions includes an equipment classification (Tiwari: e.g. [0111] classification as types of lighting associated with specific room), wherein the at least one processor is further configured to receive instructions to vary the equipment classification (Tiwari : [0113]”… The final mounting location for an electronic device can then be determined by combining other placement criteria based on device type, e.g. a door/window sensor would have to be placed on a door/window, and connectivity requirements, e.g., a device would need enough wireless signal strength from the panel to communicate its measurement back to the panel. This output may also drive requirements for sensors (e.g. movable or re-locatable PV panels…”) and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the equipment classification (Tiwari: [0128] “… In another embodiment, mounting areas for all possible placement of windows are intersected with each other to find out which combination of intersections provides the best solution in terms of number of required sensors to protect all the available items in the room….”; [0339] as scanned tag for the classified room ). Tierney teaches regenerative analysis (Tierney: Fig.5 & [0047]) as mapped to BIM regenerative design rules.
Regarding Claim 8 
Tiwari teaches wherein the plurality of solutions includes a customized setting (Tiwari: [0242]-[0247] as parameter configuration on the component), wherein at least one processor is further configured to receive instructions to vary the customized setting (Tiwari: [0242]-[0247] parameters are adjusted based on the location of the component, Fig.4A-4B) , and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the customized setting (Tiwari: [0207]; [0150] iterative approach; [0121]-[0128] plurality of solutions). Tierney teaches regenerative analysis (Tierney: Fig.5 & [0047]) as mapped to BIM regenerative design rules.
Regarding Claim 9 
Tiwari teaches wherein the plurality of solutions includes wiring diagrams (Tiwari: Fig.1C, [0085][0209][0325]-[0328]), and wherein at least one processor is further configured to receive instructions to vary the wiring diagrams (Tiwari: Fig.1C, [0085][0209][0325]-[0328]) , and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the wiring diagrams (Tiwari: Fig.1C, [0085][0209][0325]-[0328] [0150]). Tierney teaches regenerative analysis (Tierney: Fig.5 & [0047]) as mapped to BIM regenerative design rules.
Regarding Claim 10 
Tiwari teaches wherein the at least one processor is further configured to receive instructions to vary two or more equipment parameters (Tiwari: [0242]-[0247] as parameter configuration on the component like tags, location, sensitivities, delay, component paring parameter in [0210], RF component parameter [0308][0316]-[0318] [0150]).
Regarding Claim 11
Tiwari teaches wherein the at least one functional requirement includes a desired equipment placement location, and wherein the user is enabled to vary the equipment placement location prior to performance of the generative analysis to obtain the plurality of solutions (Tiwari: [0207]).
Regarding Claim 12 
Tiwari teaches wherein the at least one processor is further configured to receive instructions to remove equipment, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to remove equipment (Tiwari: [0207][0150]).
Regarding Claim 13 
Tiwari teaches wherein the at least on processor is further configured to receive instructions to add equipment, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to add equipment  (Tiwari: [0207][0150]) .
Regarding Claim 14 
Tiwari teaches wherein the at least one processor is further configured to receive instructions to add at least one accessory, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to add at least one accessory (Tiwari: [0207] add equipment, [0337], [0127] adding additional sensors to provide adequate protection, [0150]). Tierney also teaches adding products from PIM (specific equipment from manufacturer) that are needed but not included in the equipment list (in BIM or the floorplan design) and would be auxillary/accessory (See Tierney: [0050]).
Regarding Claim 17
Tiwari teaches wherein the at least one processor is further configured to enable user to apply a manually modified parameter of first piece of equipment to a second piece of equipment (Tiwari: [0266] “…The WiSPA module's user interface allows a user to either modify properties for each wall segment individually, or to modify the properties simultaneously for a group of walls. The grouping can be based, for example, on user selection of wall types, e.g., perimeter walls, floors, partitions, etc.”).

Regarding Claim 19 (Updated 8/11/2021)
Tiwari teaches wherein the plurality of simulations includes a series of simulations (Tiwari: [0151] Monte Carlo simulation to determine optimal component locations and orientations –adding to the technical specification providing a solution for equipment placement [0184] various other agent based simulation techniques, [0107] light simulation for light fixtures/luminaries).
Regarding Claim 20
Teachings of Tiwari and Tierney are shown in the parent claim 1. 
Tiwari teaches mapping the room (Tiwari: [0011]-[0013]) to demarcate it. Tiwari does not teach receiving the floor plan demarcating contours of a room includes performing machine learning methods on the floor plan to demarcate the contours of the room.
Mair teaches wherein receiving the floor plan demarcating contours of a room includes performing machine learning methods on the floor plan to demarcate the contours of the room (Mair: [0059] “…The semantic zone mapping engine 230 may include a semantic mapping neural network that is an artificial neural network, such as a deep convolutional neural network, configured to process the object mapping 225. …”; [0031] “…For example, semantic zones may include regions of a property identified as a kitchen, living room, closet, bedroom, bathroom, garage, shed, hallway, workshop, pantry, foyer, dining room, laundry room, or any other type of zone …”; [0034] “…The semantic zone mapping engine 130 may also assign locations to each of the semantic zones. For example, each semantic zone may be associated with information that specifies its dimensions, coordinates, boundaries, or other information indicating the location of the semantic zone within the property.”).
	Motivation to combine Tiwari and Tierney is same as in claim 1.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mair to Tiwari to know exactly how to extract & parse information from mapping (as in Tiwari: [0011]-[0013]) to make the floor plan semantically rich demarcating the zones. The motivation to combine would have been that Mair teaches various method for object recognition which is used in semantic zone mapping using an artificial neural network, such as a deep convolutional neural network that is configured to identify objects from the images ([0059]) hereby further contributing to the teachings of Tiwari ([0165]). Further Tiwari and Mair are analogous art in the mapping of the properties in the 3D representation of building/floorplan/property data (Tiwari: [0011]-[0013], [0095]-[0015], Abstract, Mair: Abstract).
Regarding Claim 21
Tiwari teaches wherein the contours of a room are identified using at least one of a geometric analysis (Tiwari: [0095]-[0115] mapping module doing geometric analysis to capture data and identify different features such as walls, ceilings, [0100] “….During the process of capturing the room, the user also points the laser and records the locations of room details of interest, for example, doors, windows, etc. into the mapping module. The room details could include, but are not limited to, thermostats, HVAC ducts, light sources, smoke alarms. CO2 sensors, sprinkles, plug sockets, intrusion sensors…”), semantic analysis (Tiwari: [0165]-[0171]) or machine learning method.
Regarding Claim 22
Tiwari teaches wherein the equipment specification is associated with a sensor .
Regarding Claim 23
Tiwari teaches wherein the generative analysis is performed on a cloud-based system (Tiwari: [0085] “…The server 114a along with the database may take the form of a web application hosted on a webserver or a cloud computing platform, located at a different location, which is accessible by various customer entities to perform different tasks across the three process stages….”) .
Regarding Claim 24
Tiwari teaches wherein the solution is selected by a user (Tiwari: [0207]).
Regarding Claim 25
Tiwari teaches wherein the varying the location includes at modifying least one of an equipment height (Tiwari: [0133][0138]) or an equipment orientation (Tiwari: [0134][0144]).
----- This page is left blank after this line -----


Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, in view of Mair, further in view of Dharmalingam; Vinoth et al (USPGPUB No. 20160239199).
Regarding Claim 15
Teachings of Tiwari and Tierney are shown in the parent claim 1. 
Tiwari teaches wherein the at least one processor is further configured to enable the user to copy one piece of equipment manually modified from the updated solution as (Tiwari: [0243]-[0247] showing modified components from updated solution based on the various inputs; [0207] shows addition of the components; [0246] shows same tags for the components/equipment that are co-located in same room/zone like kitchen).
Tiwari does not explicitly teach copy one piece of equipment manually.
Dharmalingam teaches wherein the at least one processor is further configured to enable the user to copy one piece of equipment manually (Dharmalingam: [0031]).
Motivation to combine Tiwari and Tierney is same as in claim 1.
Motivation to combine Mair and Tiwari is same as in claim 1.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dharmalingam to Tiwari to be able to copy building information model objects/components/equipment. The motivation to combine would have been that different components in Tiwari have different parameter and may belong to different type leading to copy creating different type of component. Dharmalingam cures this deficiency by providing a class based copy (Dharmalingam: [0031]). Additionally .
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, in view of Mair, further in view of Rom; Shay et al (USPGPUB No. 20200082633).
Regarding Claim 16 (Updated 4/22/21)
Teachings of Tiwari and Tierney are shown in the parent claim 1. Tiwari teaches some of this limitation as snapping the component to a location (Tiwari: [0139]).
Tiwari and Tierney do not teach wherein the at least one processor is further configured to receive instructions to lock a manually modified parameter associated with at least one piece of equipment, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to lock the manually modified parameter.
Rom teaches wherein the at least one processor is further configured to receive instructions to lock a manually modified parameter associated with at least one piece of equipment (Rom: Abstract; [0033][0041] & Fig.3)  and wherein generatively analyzing the room to update the selected solution is further based on the instructions to lock the manually modified parameter  (Rom: [0035] Fig. 3 element 335).
Motivation to combine Tiwari and Tierney is same as in claim 1.
Motivation to combine Mair and Tiwari is same as in claim 1.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Rom .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128

/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Wednesday, August 11, 2021